UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7431



CURTIS BYRD,

                                              Plaintiff - Appellant,


          versus


SALISBURY POLICE DEPARTMENT; TOM      GRIFFIN,
Officer; RUSTY SAVAGE, Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-03-1939-L)


Submitted:   January 30, 2004             Decided:   February 12, 2004


Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curtis Byrd appeals the district court’s order denying

relief on his motion to reopen his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Byrd v. Salisbury Police Dep’t, No. CA-03-

1939-L (D. Md. Sept. 4, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -